Case 3:18-cv-01895-AJB-LL Document 160-1 Filed 11/16/20 PageID.1911 Page 1 of 5




          Appendix A
            Case 3:18-cv-01895-AJB-LL Document 160-1 Filed 11/16/20 PageID.1912 Page 2 of 5




                     APPENDIX A – MONETARY PENALTIES IN SIMILAR CASES

Sanctioned Person        Case Name/Number        Monetary                     Notes
                                                  Penalty

Broekhuizan, Bruce A.    SEC v. RMR              $45,000      Associated with RMR; accused of
                                                              fraud by SEC.
Burdulis, Craig          In re Boenning &        $30,000      Improperly obtained new issue
                         Scattergood, Inc., et                municipal bonds by using unregistered
                         al. AP                               brokers to place customer orders.
                         File No. 3-19749
Costas, William S.       In re William S.        $25,000      Registered representative who
                         Costas; AP File No.                  wrongfully placed orders during retail
                         3-19884                              order periods and submitted some
                                                              flipper customer orders with
                                                              inaccurate zip codes.
Derryberry, Douglas J.   SEC v. RMR              $45,000      Associated with RMR; accused of
                                                              fraud by SEC.
Dora, Deborah            SEC v. Core             $70,000      Employee of CPM; purchased new
                         Performance                          issue municipal bonds in primary
                         Management, LLC,                     offerings from underwriters;
                         18-cv-81081-BB                       immediately sold to broker-dealer
                         (S.D. Fla.)                          customers for a profit.
Fagan, James             In re NW Capital        $10,000      NW Capital managing director and
                         Markets Inc. et al.,                 chief compliance officer; improper
                         AP No. 3-18640                       trading in municipal bonds; engaged
                                                              in “flipping” municipal bonds.
Frost, David R.          SEC v. RMR              $70,000      Associated with RMR; accused of
                                                              fraud by SEC.
               Case 3:18-cv-01895-AJB-LL Document 160-1 Filed 11/16/20 PageID.1913 Page 3 of 5




Gillespie, Brian          In re Boenning &          $30,000      Improperly obtained new issue
                          Scattergood, Inc. AP                   municipal bonds by using unregistered
                          File No. 3-19749                       brokers to place customer orders.
Kelly, Neil P.            SEC v. RMR                $45,000      Associated with RMR; accused of
                                                                 fraud by SEC.
Kirschenbaum, John M. SEC v. RMR                    $45,000      Associated with RMR; accused of
                                                                 fraud by SEC.
Luttbeg, David S.         SEC v. RMR                 $7,500      Associated with RMR; sole charge by
                                                                 SEC was failure to register as broker-
                                                                 dealer.
Marvin, John              In re John J. Marvin;     $25,000      Registered representative and
                          AP File No. 3-19885                    investment adviser at UBS; submitted
                                                                 inaccurate zip codes corresponding to
                                                                 the locations of the issuers in those
                                                                 offerings to the UBS syndicate desk.
McAloon, Timothy J.       SEC v. RMR                $70,000      Associated with RMR; accused of
                                                                 fraud by SEC.
Mesite, Sharlene          SEC v. CPM                $70,000      Employee of CPM; purchased new
                                                                 issue municipal bonds in primary
                                                                 offerings from underwriters;
                                                                 immediately sold to broker-dealer
                                                                 customers for a profit.
Morris, Charles K.        In re Charles Kerry       $75,000      NW Capital head of municipal
                          Morris, AP No. 3-                      underwriting, sales, and trading;
                          18639                                  facilitated “flipping” of municipal
                                                                 bonds; accepted undisclosed and
                                                                 improper payments in exchange for
                                                                 Morris’s agreement to purchase new
                                                                 issue bonds.
             Case 3:18-cv-01895-AJB-LL Document 160-1 Filed 11/16/20 PageID.1914 Page 4 of 5




Muldoon, Thomas         In re Thomas C.           $25,000      Submitted fraudulent retail orders in
                        Muldoon, AP File                       primary offerings in order to obtain
                        No. 3-19408                            bonds for Wells Fargo’s inventory.
O’Neil, James           SEC v. CPM                 $7,500      Independent contractor at CPM;
                                                               purchased new issue municipal bonds
                                                               in primary offerings from
                                                               underwriters; immediately sold to
                                                               broker-dealer customers for a profit.
Orellana, Jerry E.      In re Jerry E.            $25,000      Executive Director and Municipal
                        Orellana; Exch. Act                    Bond Trader at UBS; submitted retail
                        Rel. No. 88784                         orders for bonds on behalf of
                                                               customers who engaged in buying and
                                                               immediately reselling or “flipping”
                                                               new issue bonds; created and supplied
                                                               inaccurate zip codes with some orders.
Pinzon, Anadel          SEC v. CPM                $70,000      Independent contractor at CPM;
                                                               purchased new issue municipal bonds
                                                               in primary offerings from
                                                               underwriters; immediately sold to
                                                               broker-dealer customers for a profit.
Riccardi, Ralph M.      SEC v. RMR                $150,000     Owner of RMR; accused of fraud by
                                                               SEC.
Rosenthal, Chris D.     In re Chris D.            $75,000      Registered representative; placed
                        Rosenthal, AP File                     fraudulent retail orders with UBS’s
                        No. 3-18936                            syndicate desk on behalf of
                                                               unregistered brokers, and falsified zip
                                                               codes to accompany those orders.
            Case 3:18-cv-01895-AJB-LL Document 160-1 Filed 11/16/20 PageID.1915 Page 5 of 5




Sampayo, Eliseo        In re Eliseo Sampayo,     $20,000      Institutional municipal sales
                       AP File No. 3-20047                    representative at Wells Fargo;
                                                              accepted orders during retail order
                                                              periods on behalf of a registered
                                                              broker-dealer; submitted inaccurate
                                                              zip codes with retail orders.
Scherr, James          SEC v. CPM                $150,000     Majority owner and managing director
                                                              of CPM; paid kickbacks to a
                                                              municipal underwriter in exchange for
                                                              his purchase of bonds.
Tran, Dewey T.         SEC v. RMR                $45,000      Associated with RMR; accused of
                                                              fraud by SEC.
Vigorito, Thomas       In re Thomas              $40,000      Registered representative; placed
                       Vigorito; AP File No.                  order for new issue municipal that
                       3-19997                                included false zip codes.
Weiner, Philip A.      SEC v. RMR                $45,000      Associated with RMR; accused of
                                                              fraud by SEC.
Welsh, William W.      In re William W.          $25,000      Registered representative; placed
                       Welsh; AP File No.                     order for new issue municipal
                       3-19998                                securities on behalf of Jocelyn
                                                              Murphy (and others) that included
                                                              false zip codes. fi
